Exhibit 10.12

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is made as of the 21st day
of June, 2006, by and by and between Eagle Bancorp, Inc., a Maryland corporation
(“EBI”), EagleBank, a Maryland corporation (“EagleBank”), and Michael T. Flynn
(“Flynn”). EBI and EagleBank are hereinafter sometimes collectively referred to
as “Eagle.”

RECITAL

The parties desire to amend as set forth herein the Employment Agreement dated
January 25, 2004 entered into by the parties (the “Employment Agreement”).

NOW, THEREFORE, in consideration of the premises the mutual covenants and
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree to modify, amend and/or supplement the Employment Agreement as hereinafter
set forth:

1.             Section 2.1 of the Employment Agreement is deleted in its
entirety and the following is substituted therefor:

“2.1         Position.  Eagle hereby employs Flynn to serve as the President of
the D.C. Region of EagleBank and  as the Executive Vice President and Chief
Operating Officer of EBI.  It is expected that as long as “inside”
representation is permitted on the Bank Board and the EBI Board, Flynn shall
also be a member of the Bank Board and the EBI Board, subject to election by the
shareholders of EagleBank and EBI, as the case may be, in accordance with the
Bank Bylaws of the EBI Bylaws, as applicable.”

2.             Paragraph 3.1(b) is deleted in its entirety and the following is
substituted therefor:

“(b)         participate in the preparation and presentation to the Boards of
budgets and adherence to those budgets approved by the Bank Board and the EBI
Board;”

3.             Paragraph 3.1(d) is deleted in its entirety and the following is
substituted therefor:

“[Paragraph 3.1 (d) is intentionally omitted.]”

4.             Paragraph 3.1(e) is deleted in its entirety and the following is
substituted therefor:

“(e)         participate in the formulation and implementation of EagleBank
employee personnel policies and benefits, subject to approval by the Bank
Board;”

5.             Paragraph 3.1(i) deleted in its entirety and the following is
substituted therefor:

“[Paragraph 3.1 (i) is intentionally omitted.]”

6.             Paragraph 3.1(j) deleted in its entirety and the following is
substituted therefor:

“(j)          such other duties of the President of the D.C. Region of EagleBank
as may be enumerated in the Bank bylaws and such other duties of Chief Operating
Officer of EBI as may be enumerated in the EBI Bylaws; and”

7.             All provisions of the Employment Agreement not modified, amended
and/or supplemented hereby, are hereby ratified and confirmed.


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the date first written.

EagleBank

Michael T. Flynn

 

 

 

 

By:

 

 

 

 

Title:

 

 

Michael T. Flynn

 

 

Eagle Bancorp, Inc.

 

 

 

By:

 

 

 

Title:

 

 

 

 

2


--------------------------------------------------------------------------------